Mr. Chief Justice Alvey
delivered the opinion of the Court:
This is an action to recover for personal injuries suffered by the plaintiff, alleged to have been caused by the negligence of the defendant. The accident and injury complained of occurred while the plaintiff was in the employ of the defendant company, and while in the performance of his duty as such employee. He was a brakeman on a freight train of cars, and he received the injury in the attempt, under direction, to couple a loaded car to the train. The accident occurred on the 13th of June, 1887, and the action was not brought until the 28th of May, 1890.
The declaration contains four counts, setting forth the facts attending the happening of the injury with some variation of statements ; and the defendant, in the first instance, pleaded the general issue plea of not guilty as alleged. Subsequently, during the course of the trial, and under special leave of the court, three additional pleas were filed, setting up in bar of the action three several releases of the plaintiff under seal, all of the same general import, and dated respectively, August nth, 1887, August 21st, 1887, and September 22d, 1887, whereby the plaintiff, for the consideration in said releases mentioned, did release and forever quit-claim and discharge the defendant from all claims or demands for damages, indemnity, or other form of compensation whatever, which the plaintiff then had or which he should or might at any time thereafter have against the defendant for or by reason of the injuries alleged in the declaration. It, does not appear that there were any special replications made to these additional pleas, *242though the tiial proceeded as if they had been simply traversed or denied. The right to file the additional pleas was denied by the plaintiff, but his objection was overruled, and he excepted. But it is quite clear that such ruling of the court was not the subject of an appeal, and therefore not the subject of an exception. It was a matter that rested in the sound discretion of the trial court, as matter of amendment of the pleading. The releases, however, were admissible in evidence under the general issue plea of not guilty. Shafer v. Stonebraker, 4 Gill & J. 346, 355; 1 Chitt. Pl. (1st ed.) 386.
In the course of the trial several bills of exception were taken by the plaintiff; but in the view we take of this case it will be quite unnecessary to examine all the questions raised by these exceptions in detail. The leading question involved being ruled against the plaintiff, the other questions presented become unimportant to be decided.
After the plaintiff had given evidence of the facts attending the happening of the accident and the injury suffered by him, the defendant, as set forth in the third bill of exception, gave in evidence a copy of an act of the General Assembly of the State of Maryland, approved May 3, 1882, incorporaiing the Baltimore and Ohio Employees’ Relief Association ; a copy of the constitution and by-laws of the association, as the same existed in 1887 ; a certificate of membership in said association issued to the plaintiff April 5th, 1887, and the application for and contract of membership in said association, dated the 5th of April, 1887; and the three releases from the plaintiff to the defendant company, in pursuance of the contract of membership, bearing date respectively August nth, 1887; August 21st, 1887, and September 22d, 1887, and being the same which were pleaded by the defendant. Evidence was given of the execution of the releases by the plaintiff, and the circumstances under which they were executed. There was no evidence legally sufficient to be submitted to the jury of any fraud or imposition practiced upon the plaintiff, to in*243duce him to execute the releases. They were executed as the voluntary act of the plaintiff.
In such state of case, the principal and controlling question is, whether, upon any principle of reason or public policy, the releases pleaded and given in evidence should be denied the ordinary effect of a release under seal of an existing cause of action, or supposed cause of action, for which the releasor might have a right to sue ?
At the close of the evidence, the defendant moved the court to direct the jury to render their verdict for the defendant, and that motion was granted by the court, the court holding that the plaintiff was concluded by the releases, there being no evidence of fraud or imposition in obtaining them from him.
The Baltimore and Ohio Employees’ Relief Association was organized under the Maryland act of 1882 ; and while a separate corporation, it was and has been intimately connected with the Baltimore and Ohio Railroad Company— that company contributing largely to the funds of the association, and, under the constitution and by-laws of the association, none but the employees of the railroad company could become members of the association. The association combines many of the principles of an ordinary mutual relief association, its object being, as declared by its constitution, “ to provide for its members while they are disabled by accident, sickness, or by old age, and at their deaths, for their families.”
In the second section of the act of .incorporation, it is provided, that the committee of management and the board of trustees may adopt such constitution and by-laws, rules and regulations, as may be deemed proper to accomplish the objects of the association ; and that “ such by-laws or constitution may proscribe the terms and conditions on which members of the association and the beneficiaries thereof shall become entitled to the benefits provided by the association.” And by the third clause of Article III of the constitution, it is provided as follows :
*244“ As it is not contemplated in this scheme to give double benefits in cases of disability or death resulting from accidents, the benefits herein promised shall not be payable nor paid when the contributor, or any person entitled to damages because of the accident to him, whether resulting in death or not, has or makes a claim against said company or any of the companies operating its branches or divisions, until there be first filed with the committee a release, satisfactory to them, releasing said companies from such damages, signed by all persons entitled to the same.”
Following this clause of the constitution, the first by-law of the association provides :
“ First. — Whenever suit is brought by a member of the association against the Baltimore and Ohio Railroad Company, or any of the companies operating its branches or divisions, such member shall forfeit all claim to any benefits accruing to him subsequent to the date of the institution of the suit.”
The plaintiff becoming a member of the association of his own free will, and with a view to the benefits that he would thereby derive, both directly and indirectly, contracted with reference and subject to the foregoing provisions of the charter, the constitution and by-laws of the association; and by his application for membership, and the contract of admission thereto, among other things, he stipulated as follows :
“ I hereby further agree, that in consideration of the contribution of the Baltimore and Ohio Railroad Company to said association, and of the guarantee by the said railroad company of the payment of the benefits aforesaid, the said railroad company shall not be liable to any claim or suit by reason of any accident happening to me while employed in any manner in the service of said company, whether said accident be caused by the negligence of said company, its officers or agents, or otherwise, except as guarantor of the benefits payable to me or my beneficiary, under the terms of this application and agreement; nevertheless, said association may *245require, as a condition precedent to the payment of such benefits, that all acts deemed appropriate or necessary by the secretary of said association to effectuate the release and discharge of said company, be done by those who might bring suit for damages by reason of such injuries or death.”
It is to this clause of the agreement, and the releases executed thereunder, that the plaintiff makes objection, and he insists that the whole agreement, and the releases executed in pursuance thereof, are void as being against public policy, because the plaintiff has, by precontract, and as a condition precedent to becoming a member of the association, with right to receive the benefits thereof, stipulated that the Baltimore and Ohio Railroad Company should not be liable to any claim or suit by reason of any accident happening to him while employed in the service of the company, whether such accident be caused by the negligence of the company, its officers or agents, or otherwise. What might be thought of the stipulation for release, if the agreement stood alone, and the plaintiff had declined to receive any benefits from the association after the occurrence of the injury complained of, and had shed for the injury, is a question that we need not decide. In such case, according to the terms of the constitution and 'by-laws of the association, he would have forfeited “ all claim to any benefits accruing to him subsequent to the date of the institution of the suit.” But in this case the plaintiff having made his election to receive the benefits of the association after the occurrence of the injury, and continued to receive them for a considerable time thereafter, if this action were sustained, the plaintiff would be allowed, in total disregard of the terms of the constitution of the association, to receive double benefits or compensation in respect to the injury sustained by him. It was upon receipt of benefits from the association that the releases were executed ; and, in our opinion, those releases must be held, both upon principle and good faith, effectual to conclude the plaintiff as to his supposed right of action. The delay in bringing the action, *246if for the purpose of receiving the benefits of the association in the meantime, would simply be an act of fraud, both upon the association and the railroad company.
The question of the validity of these releases has arisen and been considered in several cases, and in all of them, in the absence of fraud or imposition, they have been held to be valid, and to constitute a bar to the action. Spitze v. Balto. & Ohio Railroad Co., 75 Md. 162, 171; Fuller v. B. & O. Employees Relief Assn., 62 Md. 433, 436, 438; Owens v. B. & O. Railroad Co., 35 Fed. Rep. 715; Martin v. B. & O. Railroad Co., 41 Fed. Rep. 125.
Whether an employee for adequate consideration may, by precontract, independently of a subsequent release actually executed upon consideration received, stipulate for the release and exoneration of his employer from all liability for and on account of personal injuries that he may receive, whether caused by the negligence of the employer or otherwise, is a question in regard to which there is some contrariety of opinion. The affirmative of this proposition, however, is maintained by respectable authority. It is supposed that there is an obvious distinction between the relation which a railroad company, for instance, holds to its servants and employees, and that which it holds to passengers and freighters; and that the contractual relation with the former maybe subject to conditions and limitations that could not be imposed upon the contracts with the latter. Patterson’s Railway Accident Law, 510, 511, and cases cited. But without discussing this question, which we do not decide, we affirm the judgment of the court below, with costs.

Judgment affirmed.